Citation Nr: 1200838	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-05 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to June 1976.  He also served with the United States Army National Guard from December 1982 to March 2001 with unverified periods of active duty for training (ACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, after a review of the record, the Board has determined that further development is necessary before adjudication of the claim.

The Veteran contends that his hypertension began during his active duty military service and continued during his National Guard service.  He also asserts that he was diagnosed with and treated for hypertension during his Army National Guard service.  Service connection may be granted when the veteran has a disability as the result of a disease or injury incurred or aggravated by active military, naval, or air service that is not the result of the veteran's own willful misconduct.  38 U.S.C.A. §§ 1110, 1131 (2011).  A "veteran" is an individual who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.   38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2011).  The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24) (West 2002); 38 C.F.R. § 3.6 (2011).  

The record indicates that the Veteran served in the U.S. Army National Guard from December 1982 to March 2001. The dates of any ACDUTRA are not of record.  Thus, in order to properly adjudicate the claim of service connection for hypertension, additional development is required to attempt to determine the exact dates of any such service.

With respect to the claim that the Veteran had hypertension during active duty, the Board observes that the Veteran's April 1976 separation examination reveals that the Veteran had an elevated blood pressure reading.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2011).  The record also contains evidence of a current diagnosis of hypertension.  There is also evidence that may indicate the Veteran had recurrent elevated blood pressure after military service.  Thus, the Board finds that a VA examination is necessary prior to adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center or any other appropriate source to attempt to obtain the Veteran's service personnel records and any outstanding service treatment records and associate them with the file.

2. Attempt to verify the exact dates of each period of the Veteran's ACDUTRA with the U.S. Army National Guard from all appropriate sources, including a request of pay records from the Defense Finance and Accounting Service (DFAS) that indicate the Veteran's duty status for ACDUTRA.

3. Thereafter, schedule the Veteran for a VA examination with respect to the Veteran's service connection claim for hypertension.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's hypertensive disorder is at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active duty service from July 1974 to June 1976 or that it began during a period of verified active duty for training period with the U.S. Army National Guard.  The examiner should provide a complete rationale for all conclusions reached. 

4. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to service connection for hypertension, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


